      Case 2:20-cv-00379-TLN-AC Document 9 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY CHAPPA,                                  No. 2:20-cv-0379 TLN AC P
12                      Plaintiff,
13          v.                                        ORDER AND FINDINGS AND
                                                      RECOMMENDATIONS
14   SHASTA COUNTY SHERIFF, et al.,
15                      Defendants.
16

17          Plaintiff, a former county jail inmate proceeding pro se and in forma pauperis, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 11, 2021, plaintiff’s complaint was screened and was determined to state

21   cognizable claims against certain named defendants and to state claims that were not cognizable

22   against others. See ECF No. 6. Accordingly, plaintiff was given thirty days to inform the court

23   whether he wished to amend the complaint or to proceed on the cognizable claims. See id. at 7.

24   At the time, plaintiff was informed that a failure to return the notice on how to proceed form

25   would result in a recommendation that the claims determined not to be cognizable and the related

26   defendants be dismissed.

27          On July 2, 2021, the court’s order was returned as “undeliverable; insufficient address; not

28   in custody.” Shortly thereafter, having not received plaintiff’s completed notice on how to
                                                      1
      Case 2:20-cv-00379-TLN-AC Document 9 Filed 09/10/21 Page 2 of 2


 1   proceed form, and presuming that plaintiff would eventually provide a change of address to the
 2   court, on July 7, 2021, the undersigned recommended that the claims determined not to be
 3   cognizable and the defendants associated with those claims be dismissed. See ECF No. 8. These
 4   findings and recommendations remain under review. On August 2, 2021, the undersigned’s
 5   findings and recommendations were also returned as “undeliverable; no longer in custody.”
 6           Despite the return to the court of the undersigned’s orders, plaintiff has been properly
 7   served with these documents. Pursuant to Local Rule 182(f), service of documents at the record
 8   address of the party is fully effective. It is the plaintiff’s responsibility to keep the court apprised
 9   of his current address at all times. Furthermore, because more than sixty-three days have passed
10   without plaintiff providing a current address to the court, the undersigned will recommend that
11   this action be dismissed without prejudice for failure to prosecute. See Local Rule 183(b).
12   Consistent with these recommendations, those currently under review by the District Court Judge
13   assigned to this action will be vacated as moot.
14           Accordingly, IT IS HEREBY ORDERED that undersigned’s findings and
15   recommendations issued July 7, 2021 (ECF No. 8), are VACATED as moot in light of the
16   recommendations herein that this action be dismissed.
17           IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice
18   for failure to prosecute. See Local Rules 110, 183; Fed. R. Civ. P. 41(b).
19           These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
21   after being served with these findings and recommendations, plaintiff may file written objections
22   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
23   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
24   time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th
25   Cir. 1991).
26   DATED: September 9, 2021
27

28
                                                        2
